DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/11/2021.
	Claims 1-17 have been canceled by applicant.
	Claims 18-28 are pending.

Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated to include US11,083,453.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 18-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2007/0027469) hereinafter (“Smith”).
With regard to claim 18, Smith discloses a surgical instrument (1000), comprising: a housing (1200), comprising: a motor (an electric motor Par 0033) configured to output a rotary motion; and a power source (undesignated) configured to supply power to said motor (electric motor); an elongate shaft (1110) extending from said housing (1200) and defining a longitudinal axis, wherein said elongate shaft comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint; and a second lateral buckling support (1066 figs.50, 51 & 53) positioned on a second side of said articulation joint (1050) opposite said first side; an end effector (1020, 1030 fig.39) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft  (1110) about said articulation axis (fig. 66); a firing member (102 fig.58) comprising a first cam member (1065) configured to engage said first jaw and a second cam member (1063) configured to engage said second jaw during a firing stroke; and a laminate firing actuator (1062) connected to said firing 
With regard to claim 19, Smith discloses the surgical instrument, further comprising an attachment interface (see fig. 64) between said laminate firing actuator (1062) and said firing member (102), wherein a first overall lateral thickness of said laminate firing actuator (1062) differs from a second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 63 &64).  
With regard to claim 20, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 64 & 65).  
With regard to claim 21, Smith discloses the surgical instrument (1000), wherein said first lateral buckling support and said second lateral buckling support 
With regard to claim 22, Smith discloses the surgical instrument (1000),   comprising: a housing (1200) comprising a rotary actuator (the inner tube and the entire distal assemblies of the device 1000 rotates as well par 0167, lines 41-42); an elongate shaft (1110) extending from said housing and defining a longitudinal axis, wherein said elongate shaft (1110) comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint (1050); and a second lateral buckling support (1066) positioned on a second side of said articulation joint (1050) opposite said first side; an end effector (1020,1030) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft (1110) about said articulation axis; a firing member (102) comprising a first cam member (1065) configured to engage said first jaw and a second cam member (1063) configured to engage said second jaw during a firing stroke; and a laminate firing actuator (1062)connected to said firing member, wherein said laminate firing actuator (1062) is actuatable in response to an actuation from said rotary actuator (the motor is turned on and will rotate the drive shaft 34 so that the slide 60 moves in a distal direction par 0153) in 
With regard to claim 23, Smith discloses the surgical instrument, further comprising an attachment interface (see fig. 64) between said laminate firing actuator (1062) and said firing member (102), wherein a first overall lateral thickness of said laminate firing actuator (1062) differs from a second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 63 &64).  
With regard to claim 24, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 64 & 65).  
With regard to claim 25, Smith discloses the surgical instrument (1000), wherein said first lateral buckling support and said second lateral buckling support (1066) provide greater lateral support to said laminate firing actuator (1062) when 
With regard to claim 26, Smith discloses the surgical instrument (1000),   comprising: a housing (1200); an elongate shaft (1110) extending from said housing and defining a longitudinal axis, wherein said elongate shaft (1110) comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint (1050); and a second lateral buckling support (1066) positioned on a second side of said articulation joint (1050) opposite said first side; 4Preliminary Amendment dated January 11, 2021Attorney Docket No. END7485USCNT3/140295CON3an end effector (1020,1030) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft (1110) about said articulation axis; an I-beam (1062) configured to engage said first jaw (1030) and said second jaw (1020) during a firing stroke; and a laminate firing actuator (1062) attached to said I-beam (1060) at an attachment interface (as seen in fig. 64), wherein said laminate firing actuator (1062) defines a first overall lateral thickness at said attachment interface (see fig.64), wherein said I-beam (1060) defines a second overall lateral thickness at said attachment interface, wherein said first overall lateral thickness is different than said second overall lateral thickness, wherein said laminate firing actuator (1062) extends through said articulation joint (1050) and is positioned intermediate said first 
With regard to claim 27, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said I-beam (1060 as seen in figs. 64 & 65).  
With regard to claim 28, Smith discloses the surgical instrument (1000), wherein said first lateral buckling support and said second lateral buckling support (1066) provide greater lateral support to said laminate firing actuator (1062) when said end effector is articulated than when said end effector (1020,1030) is not articulated.  
 Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/17/2022